FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                          June 21, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                           No. 18-7018
v.                                                (D.C. No. 6:17-CV-00292-JHP)
                                                           (E.D. Okla.)
WARREN DOUGLAS VANN,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

      Defendant-Appellant, Warren Douglas Vann, is in the custody of the Federal

Bureau of Prisons. Proceeding pro se in the United States District Court for the

Eastern District of Oklahoma, Mr. Vann filed a Motion Under 28 U.S.C. §2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal Custody. The district

court denied Mr. Vann’s motion and refused to grant a certificate of appealability

(“COA”).



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Vann initiated this appeal, in which he has filed an opening brief that

includes a request for a COA. Pursuant to Tenth Circuit Rule 22.1(B), the United

States has not filed a response brief. In accordance with 28 U.S.C. § 2253(c), a COA

is granted as to whether Mr. Vann is entitled to equitable tolling.

      In addition, we VACATE the district court’s judgment, and REMAND with

instructions for the district court to conduct any further proceedings necessary to

determine whether Mr. Vann is entitled to equitable tolling. The Clerk is directed to

issue the mandate forthwith.


                                            Entered for the Court

                                            Per Curiam




                                           2